[Cite as State v. Alexander, 2011-Ohio-4911.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                     :     APPEAL NOS. C-100593
                                                                      C-100594
        Plaintiff-Appellee,                        :     TRIAL NOS. B-0903031
                                                                    B-0903658
  vs.                                              :
                                                         O P I N I O N.
ADDISON ALEXANDER,                                 :

    Defendant-Appellant.                           :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgments Appealed From Are: Affirmed in C-100593;
                             Appeal Dismissed in C-100594

Date of Judgment Entry on Appeal: September 28, 2011


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E. Adams,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Bruce K. Hust, for Defendant-Appellant.




Please note: This case has been removed from the accelerated calendar.
                       OHIO FIRST DISTRICT COURT OF APPEALS




H ILDEBRANDT , Presiding Judge.

       {¶1}     In the case numbered B-0903031, defendant-appellant Addison

Alexander was convicted of felonious assault on a peace officer, with a firearm

specification, and carrying concealed weapons. He appealed those convictions in the

appeal numbered C-100593. Alexander was also convicted of two counts of aggravated

robbery, with firearm specifications, two counts of having weapons while under a

disability, and two counts of vandalism in the case numbered B-0903658. He appealed

those convictions in the appeal numbered C-100594.

       {¶2}     Alexander does not raise any assignment of error as to the convictions

appealed in the appeal numbered C-100594. Therefore, that appeal must be dismissed.

       {¶3}     In the appeal numbered C-100953, Alexander raises one assignment of

error, which alleges that his conviction for felonious assault on a peace officer was

based upon insufficient evidence. Alexander argues, citing State v. Brooks (1989), 44

Ohio St.3d 185, 542 N.E.2d 636, that the evidence was insufficient to show that he had

knowingly attempted to cause serious physical harm to a police officer.

       {¶4}     Criminal attempt occurs when the perpetrator “purposely does or omits

to do anything which is an act or omission constituting a substantial step in a course of

conduct planned to culminate in his commission of the crime.              To constitute a

substantial step, the conduct must be strongly corroborative of the actor’s criminal

purpose.” See State v. Woods (1976), 48 Ohio St.2d 127, 357 N.E.2d 1059, paragraph

one of the syllabus.

       {¶5}     The Ohio Supreme Court stated in Brooks that the act of pointing a

firearm at another, without additional evidence regarding the actor’s intention, was

insufficient to convict the defendant of felonious assault. Brooks, supra, syllabus.

Pointing a firearm, coupled with a threat indicating an intention to use the weapon, is




                                           2
                      OHIO FIRST DISTRICT COURT OF APPEALS



sufficient to establish felonious assault. See State v. Green (1991), 58 Ohio St.3d 239,

569 N.E.2d 1038. The defendant’s intent to cause physical harm may be inferred from

his actions under the circumstances. See State v. Seiber (1990), 56 Ohio St.3d 4, 564

N.E.2d 408.

       {¶6}     In this case, three police officers were on bicycle patrol in a high-crime

and drug-trafficking area.      Alexander’s picture had been circulated to police in

connection with separate aggravated robberies of two stores in the area, during which

the suspect had fired several shots. The officers recognized Alexander. One of the

officers saw Alexander concealing something in his waistband as they approached.

When Alexander started walking away, the officer ordered him to stop. Alexander then

began to run, with the officer in pursuit. The officer identified himself as a police officer

and again ordered Alexander to stop. Alexander continued to run until he reached a

building where a woman was exiting. Alexander shoved past the woman and ran into a

hallway of the building. The officer followed. The officer again identified himself as a

police officer and ordered Alexander to stop. The officer chased Alexander down the

hallway.   At that point, the officer saw Alexander “fooling with his waistband.”

Alexander tried to escape through a breezeway door, but it was locked. Alexander then

reached into his waistband “in a way that made [the officer] think [Alexander] had a

firearm.” Alexander turned toward the officer, drew a gun, brought the gun up, and

aimed it at the officer. The officer moved to his left for cover, drew his own gun, and

fired it, hitting Alexander. Alexander’s gun was fully loaded and operable.

       {¶7}     We upheld a conviction for felonious assault in State v. Lomache (Nov.

22, 1989), 1st Dist. No. C-880519. Lomache had made a series of threatening telephone

calls to his former girlfriend. He then called the Cincinnati police and demanded that

they bring her to Fountain Square or he would go there with 200 rounds of

ammunition and shoot “anything that moves.” The girlfriend told police that Lomache



                                             3
                      OHIO FIRST DISTRICT COURT OF APPEALS



had a gun and was capable of violence. She also gave police a description of Lomache

and his car. Police spotted Lomache in his car, headed for Cincinnati. A high-speed

chase ensued. Police blocked Lomache on Vine Street in front of Fountain Square.

Lomache attempted to drive onto the square, but his car became immobilized on some

steps.

         {¶8}    Lomache refused police orders to exit from his vehicle. He also refused

to place his hands in view or to throw his gun outside the car. Lomache dangled his car

keys out of the window and beckoned an officer forward. When the officer refused,

Lomache dropped his keys, raised his right hand, turned toward the officers, and

pointed a gun at them with his finger on the trigger. The officers fired at Lomache, who

was shot and ultimately arrested. We held that the jury could have concluded that

Lomache’s actions had been “strongly corroborative” of his intent to cause physical

harm to police officers by means of a deadly weapon.

         {¶9}    In State v. Roark, 2nd Dist. No. 23559, 2010-Ohio-2841, the Second

Appellate District upheld Roark’s conviction for felonious assault on a peace officer,

holding that the prosecution had presented sufficient evidence that Roark had taken

substantial steps in attempting to cause physical harm to the officer, where Roark had

failed to comply with the officer’s commands, had repeatedly pointed a loaded gun at

the officer while making eye contact with him, had struggled with the officer, had

refused to voluntarily surrender his gun, and had not relinquished possession of the

gun until he stumbled and fell to the ground.

         {¶10}   The Eighth Appellate District upheld a conviction for felonious assault

of a police officer in State v. Jackson (Dec. 11, 1997), 8th Dist. No. 72014, holding that

Jackson’s actions demonstrated that he had intended to cause physical harm to a police

officer, even though the officer had fired his weapon first, where Jackson, who had been

cornered on a roof after a police chase, had thrown his jacket at the officer’s head to



                                            4
                        OHIO FIRST DISTRICT COURT OF APPEALS



distract him while Jackson reached for a gun, had looked in the officer’s direction while

holding the gun waist high, and had pointed the gun at the officer.

       {¶11}   The Second Appellate District also held that the actions of the

defendant, an armed “doorman” at a known drug house, were sufficient to support a

conviction for felonious assault. See State v. Ross, 2nd Dist. No. 20031, 2004-Ohio-

3093. The defendant had pointed a loaded, operable firearm with a laser pointer at

police, had kept the gun pointed at an officer in spite of police orders to get on the

ground, had struggled with police while attempting to close the door to the house, had

refused repeated orders to drop the gun, had again pointed the gun at officers when

cornered behind the door, and had continued to aim the gun at officers until being shot

in the arm by police.

       {¶12}   The Eighth Appellate District has held that there was insufficient

evidence to support a conviction for felonious assault on a police officer where there

was no evidence that the defendant had pointed his gun at police, State v. Goggins, 8th

Dist. No. 79578, 2002-Ohio-2249, where there was no evidence sufficient to enable the

trial court to disregard the defendant’s testimony that his intent was to throw his gun

away, State v. Clark (June 27, 1991), 8th Dist. No. 58270, and where the defendant had

pointed a gun at police in an attempt to flee, and then had backed into his car and had

sped off without firing the gun after police had fired two shots into the defendant’s car

door, State v. Houser (Aug. 2, 1990), 8th Dist. No. 57224. Finally, in State v. Cochran

(June 25, 1992), 10th Dist. No. 91AP-1371, the Tenth Appellate District held that the

defendant’s “aborted attempt to elude police prior to confronting them with a loaded

weapon [was] alone insufficient to support a conviction for felonious assault,” where

the police officer had testified that Cochran “chose not to shoot his weapon.”

       {¶13}   Taking into account all the facts and circumstances in the instant case,

we cannot say that the trial court erred in concluding that Alexander’s actions had been



                                            5
                      OHIO FIRST DISTRICT COURT OF APPEALS



“strongly corroborative” of his intent to cause physical harm to the police officer.

Alexander was wanted in connection with crimes during which he had fired a gun.

When police spotted him, he concealed something in his waistband and fled. He

continued to flee, ignoring police commands to stop, until he was cornered. At that

point, Alexander pulled a loaded, operable firearm out of his waistband and aimed it at

a police officer, causing the officer to take cover, draw his own gun, and fire. When

Alexander was shot, he finally dropped his gun. Under these facts, the trial court could

have found that Alexander had been prevented from completing the assault only

because the officer had shot him first.

       {¶14}    We hold that the evidence, when viewed in the light most favorable to

the prosecution, was such that a rational trier of fact could have found that the essential

elements of felonious assault, including whether Alexander had attempted to cause

physical harm to the police officer by means of a deadly weapon, had been proved

beyond a reasonable doubt. See State v. Waddy (1992), 63 Ohio St.3d 424, 430, 588

N.E.2d 819; State v. Jenks (1991), 61 Ohio St.3d 259, 574 N.E.2d 492, paragraph two of

the syllabus, following Jackson v. Virginia (1979), 443 U.S. 307, 99 S.Ct. 2781. The

assignment of error is overruled.

       {¶15}    Therefore, the judgment of the trial court is affirmed in the appeal

numbered C-100593, and the appeal numbered C-100594 is dismissed.

                                                                Judgment accordingly.

H ENDON and C UNNINGHAM , JJ., concur.


Please Note:
       The court has recorded its own entry this date.




                                            6